Staoy, C. <!.,
concurring in part:
1. The stipulation contained in the note deals with the question of the defendant’s liability and excludes all warranties as to the results from the use of the fertilizers, or otherwise, except the one implied by law and necessary to create a legal obligation when all other warranties are negatived, to wit, that the goods manufactured by plaintiff and sold to the defendant as fertilizers are fertilizers and fit to be used as such. DeWitt v. Berry, 134 U. S., 306; Furniture Co. v. Mfg. Co., 169 N. C., 41. It is not to be supposed, from the language employed, that the seller intended to sell and the purchaser intended to buy an utterly worthless article; for a bare agreement, with no consideration to support it, would be a nudum factum and therefore unenforceable. Swift & Co. v. Etheridge, 190 N. C., 162; Ashford v. Shrader, 167 N. C., 45. It is established, by the clear weight of authority, that where there is a total failure of consideration, and the defendant has derived no benefit from the contract, such total failure, or want, of consideration may be shown in bar of plaintiff’s right to recover on the contract. Morrow v. Hanson, 9 Ga., 398, 54 Am. Dec., 346; 6 R. C. L., 684.
Of course, as a man consents to bind himself so shall he be bound. Nash v. Royster, 189 N. C., 408. Such is the simple law of contract. Clancy v. Overman, 18 N. C., 402. But an agreement to pay a manufacturer for an article, intended by both buyer and seller to be used for some purpose, which turns out to be utterly worthless and unfit for use, is not enforceable in the courts, because of a want of consideration to support it. Register Co. v. Bradshaw, 174 N. C., 414; 6 R. C. L., 686. It is believed that a promise, however, express, must be regarded as nude pact, and not binding in law, if founded solely on considerations which the law holds altogether insufficient to create a legal obligation. Hatchell v. Odom, 19 N. C., 302. “If it (the article sold) be of no value to either party, it of course cannot be the basis of a sale” — Ashe, J., in Johnston v. Smith, 86 N. C., 498. And in the instant case, a stipulation that there is no warranty against the worthlessness of the fertilizers manufactured and sold by the plaintiff, if such it be, could avail nothing, if, in fact, the goods delivered were not fertilizers and were wholly valueless. Elliott on Contracts, Vol. I, p. 444, sec. 254. The stipulation cannot take the place of consideration, and it would fall with the balance of the contract for want of consideration. Furniture Co. v. Mfg. Co., 169 N. C., 41. (Hearse case.)
This position is not at variance with the well-established rule that, in the sale of personal property, “an express warranty of quality excludes any implied warranty that the articles sold were merchantable or fit for their intended use.” DeWitt v. Berry, 134 H. S., 306. Here, *345there is no express warranty o£ quality; just tbe reverse, a refusal so to warrant, taking tbe plaintiff’s interpretation of tbe contract, but tbe law requires tbe plaintiff, a manufacturer, to warrant tbat tbe goods sold as fertilizers are fertilizers, not tbat they will produce crops, but tbat tbey are fertilizers. International Pavement Co. v. Smith, 70 Mo. App., 264; Johnson v. Latimer, 71 Ga., 478. A manufacturer of goods may not take money from a customer under an agreement to deliver certain designated articles of merchandise, and then, by a bare stipulation in tbe contract, relieve himself from any and all obligation to deliver tbe articles sold, or any thing of value. And where a manufacturer agrees to sell fertilizers, be must deliver fertilizers, or else there is no consideration for tbe contract. Hurlburt v. Kephart, 50 Colo., 353.
Where there is an express warranty of quality in the sale of personal property, tbe law will imply no other, and tbe parties are remitted to their agreement (Robinson v. Huffstetler, 165 N. C., 459), but where there is no express warranty of quality of goods sold by a manufacturer, tbe law requires tbe manufacturer to deliver merchantable goods, or such as are suited to tbe known purposes of tbe buyer. Dushane v. Benedict, 120 U. S., 630.
In 13 C. J., at p. 367, under tbe beading “Failure of Consideration,” it is said: “Strictly speaking there can, according to many respectable .authorities, be no such thing as a failure of consideration. A promisor either receives tbe consideration be has bargained for or be does not. If be does not, there is no enforceable agreement, for there is no consideration. If tbe promisor gets what be bargains for there is no failure of consideration, although what be receives becomes less valuable or of no value at all. Failure of consideration is in fact simply want of consideration. Nevertheless it is laid down in a number of cases tbat .when tbe consideration for a promise wholly fails tbe promise is without consideration and unenforceable. But this must mean tbat in a contract with an executory consideration, tbe execution of tbe consideration is a condition precedent to tbe liability on tbe promise, and tbe failure to execute tbe consideration discharges tbe promisor.”
See, also, Loxterkamp v. Lininger Implement Co., 147 Iowa, 29, as reported in 33 L. R. A. (N. S.), 501, with valuable note by tbe annotator.
Tbe ease of Guano Co. v. Livestock Co., 168 N. C., 442, correctly states tbe law as applied to tbe facts of tbat case. Tbe evidence there offered did not go to a want, or failure, of consideration, but to tbe inferiority of tbe goods delivered under tbe contract. Herein lies tbe distinction between tbat case and tbe case of Swift & Co. v. Etheridge, 190 N. C., 162. Likewise, tbe cases of Fertilizing Co. v. Thomas, 181 N. C., 274, Fertilizer Works v. Aiken, 175 N. C., 398, and Tomlin-*346son v. Morgan, 166 N. C., 557, are distinguishable by reason of the peculiar facts appearing in each case.
2. Tbe statute, C. S., 4697, deals .largely with the question of evidence, and provides that no suit for shortage, or damage to crops, resulting from the use of fertilizers, may be brought, except after chemical analysis showing deficiency of ingredients, unless the dealer has been selling goods that are outlawed by the statute, or has offered for sale in this State, during the season, dishonest or fraudulent goods. Pearsall v. Eakins, 184 N. C., 291; Jones v. Guano Co., 183 N. C., 338; Fertilizer Works v. Aiken, 175 N. C., 398. The pertinent provision of the-statute is as follows: "Provided, that no suit for damages from results of use of fertilizer may be brought except after chemical analysis showing deficiency of ingredients, unless it shall appear to the department of agriculture that the manufacturer of said fertilizer in question has, in the manufacture of other goods offered in this State during such season, employed such ingredients as are outlawed by the provisions of this article, or unless it shall appear to the department of agriculture that the manufacturer of such fertilizer has offered for sale during that season any kind of dishonest or fraudulent goods.”
The chemical analysis is not required to be completed before the fertilizers are used or put in the ground; samples may be taken, the analysis made later and preserved as evidence to be used in case damages are sustained as a result of the use of the fertilizers.
Speaking to the question in Jones v. Union Guano Co., 264 U. S., 171, Mr. Justice Butter said: “The act does not deprive purchasers of any right or cause of action. On the contrary, it gives additional rights and remedies to one who purchases for his own use fertilizer below the guaranteed value in plant food. The terms of the statute are not made exclusive. Under the act the parties were free to deal on other terms. Fertilizer Works v. Aiken, (1918) 175 N. C., 398, 402; Fertilizing Co. v. Thomas, (1921) 181 N. C., 274, 283. The ingredients of fertilizers can be ascertained definitely by chemical analysis. The department is required to provide chemists and equipment and to make and report analysis of all fertilizers sent in by purchasers or consumers. The requirement imposed is reasonable and seems well calculated to safeguard against uncertainty, conjecture and mistake. The analysis is not made conclusive. Other evidence may be introduced- by either party. The determination of the department is not substituted for a trial in court.”
But this statute, C. S., 4697, it would seem, was not intended to apply to a case like the present. The plaintiff is suing on a negotiable instrument-, and C. S., 3008 provides that an absence or failure of consideration is a matter of defense as between the original parties to a *347negotiable instrument, and partial failure of consideration is a defense pro tanto, whether the failure be an ascertained and liquidated amount or otherwise. The defendant is not suing to recover for shortage or damage to his crops resulting from the use of the fertilizers, but he is setting up, under the negotiable instrument law, an absence or failure of consideration, as a defense to the note sued on.
He may offer evidence tending to show the want of results from the use of the article furnished by plaintiff, if a proper basis be laid therefor, not for the purpose of repudiating or varying the terms of his written contract, or of holding the guano company to a warranty it has expressly declined to make, but to show, if he can, a failure of consideration, which, if established, is a valid defense to the note in suit. Tomlinson v. Morgan, 166 N. C., 557; Jones v. Cordele Guano Co., 94 Ga., 14. And by what better evidence, in the absence of a chemical analysis, can the defendant demonstrate the worthlessness of the article furnished than to show that it had no effect on his crops? “The proof of the pudding is the eating,” says Cervantes in his Don Quixote, and so by analogy the proof of the fertilizer is the using of it. True, this kind of evidence is not scientifically accurate, and it should be admitted cautiously, with. proper safeguards, nevertheless, it has some probative value and is not wholly conjectural. Guano Co. v. Livestock Co., 168 N. C., 442. It is not excluded by the stipulation in the contract, or by the provisions of the statute.
The defendant, in effect, says to the plaintiff: “I am not asking for anything on acccount of the failure of my crop, though you may have occasioned it. This loss I am compelled to bear, both because of the stipulation in the contract and the terms of the statute, it being conceded that no chemical analysis was made by the State chemist. But under a contract to purchase fertilizer, I ought not to be required to pay for something that is not fertilizer, or for a fertilizer that has not been delivered.”
The extent of the plaintiff’s liability, under this interpretation, is limited to the price agreed to be paid for the fertilizer, and if the article delivered be worthless, the plaintiff has no just ground for complaint. It is enough that the defendant should lose his crops. This is all that his contract covers, and all that the statute contemplates. Why should he be compelled to pay for a worthless article, or denied the right to show that it is worthless, simply because he has agreed not to hold the plaintiff responsible for damages resulting from the use of fertilizers, and the statute precludes an action on his part for shortage, or damage to his crops, except after a chemical analysis showing deficiency of ingredients? He is not asking for such damages. His only request is that he be allowed to defend, in the present action, on the *348ground of an absence or failure of consideration, which, if established is sufficient to defeat a recovery by the plaintiff. The defendant’s right to disclaim liability on the note in suit, for want of consideration, has not been destroyed by agreement or taken away by the statute.
The note, being in form a negotiable instrument, imports prima facie a consideration, and where the defense of failure or want, of consideration is interposed to defeat a recovery, as in the instant suit, the burden, of course, is on the maker to establish the defense by the greater weight of the evidence. Piner v. Brittain, 165 N. C., 401; Hunt v. Eure, 188 N. C., 716.
But to my mind, the second defense “that said fertilizer did not contain the proper ingredients to produce good potatoes and to produce them for the early market, as represented by plaintiff,” is not open to the defendant on the present record. The note was given after the fertilizer had -been used, or put in the ground, and if it be conceded that it was fertilizer, fit to be used as such and having some value, then the parties have agreed upon the purchase price, represented by the amount of the note, and the defendant has stipulated that the plaintiff shall not be liable for failure of “results from its use or otherwise.” If the defendant received the fertilizer for which the note was given, at the price agreed upon, and it had some value, he is bound by the contract which he thus voluntarily entered into. Johnston v. Smith, 86 N. C., 498; Elliott on Contracts (vol. 3), sec. 1891, 13 C. J., 368. It is not alleged that there was any fraud connected with the transaction. Furst v. Merritt, 190 N. C., 391.
In this view of the case, construing the answer to the first issue to be a finding that the article delivered was worthless, it would appear that the verdict is contradictory, hence, I think, the cause should be remanded for a new trial in accordance with the law as declared in the Court’s opinion.